Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 November 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as –an opening on the medical device--.
Claim 14 recites the limitation " with the conduit portion or the frame component" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The terms “conduit portion” and “frame component” have not been previous introduced to refer to them. In an effort to compact prosecution, the limitation is interpreted as –the medical device--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keren (US 20180280667 with priority of 31 Oct 2017 from the PCT filling PCT/IB16/52561).
Regarding claim 1, Keren discloses an implantable medical device comprising a first frame portion (40, figure 2, [0050]) having at least three lobes (25, multiple lobes), a second frame portion (44) arranged within the first frame portion (figures 2-4 depict the outer diameter of the first frame being larger than the second frame) and a plurality of diverging elements (wires that make up the stent device, see annotated figure below) arranged between the first frame portion and the second frame portion, the plurality of diverging elements diverged from the first frame portion and the second frame portion to form a central frame (42, figure 2, [0050]) with at least six diverging points (see annotated figure below) in a deployed configuration (figure 2).

    PNG
    media_image1.png
    432
    572
    media_image1.png
    Greyscale

	Regarding claim 2, Keren discloses the first frame and second frame contiguous with one another (figure 2, the frame portions are formed out of a network).
	Regarding claim 4, Keren discloses the first frame portion located on a first side of a septum (24, [0050], figure 1) while the second frame portion is located on a second side of the septum (figure 1), the plurality of diverging elements form a fluid flowpath therethrough ([0050]).
	Regarding claim 5, Keren discloses the first and second frame portions are sufficiently flexible ([0050], frame made from Nitinol is flexible).
	Regarding claim 6, Keren discloses the second frame portion includes at least three lobes (figure 2).
	Regarding claim 7, Keren discloses the first frame has a first geometry and the second frame portion has a second geometry different from the first (figure 2-4, first portion extends outward and has different geometry than the second).
	Regarding claim 8, Keren discloses the first frame portion includes six lobes ([0051]).
	Regarding claim 9, Keren discloses wherein each of the lobes of the second frame portion comprises eyelets configured to aid in delivery of the device ([0054]).
	Regarding claim 13, Keren discloses wherein the first and second frame portions are unitary such that the device is formed of a single wire (figure 2, the wires appear to be one wire).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keren.
	Regarding claim 3, Keren discloses an opening (through the stent for communication) when in deployed configuration (figure 2) but does not specifically disclose the shape is hexagonal. 
However, it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04IVB). In this case, the particular shape of the opening does not appear to be significant and the shape of the opening still allows for certain materials through while restricting other materials.
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Masters (US 2017/0105711).
Regarding claims 10-12, Keren does not disclose a covering material arranged on at least a portion of the device, the first frame portion includes the covering material while the second is free of the covering and the covering material includes expanded ePTFE.
Masters discloses a shunt in the same field of endeavor as the Applicant. Masters discloses a covering material (508, figure 5B, [0076]) arranged on at least a portion of the device, the first frame portion includes the covering material (figure 5B) while the second is free of the covering (figure 5B) and the covering material includes expanded ePTFE ([0074]).
Masters provides the covering to enhance defect closure characteristics and a medium for cellular ingrowth. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Keren and include the covering of Masters in order to enhance cellular ingrowth.
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keren in view of Levi (US 2015/0039084).
Regarding claim 14, Keren does not disclose a sensor arranged with the medical device and configured to sense at least one of physiologic properties, hemodynamics, biomarkers, sound, pressure, and electrolytes.
Levi discloses heart anchor devices relatively pertinent to problem posed by Applicant of communicating flow through the anchor. Levi teaches sensors (142, 144, [0305]) configured to sense at least one of physiologic properties, hemodynamics, biomarkers, sound, pressure, and electrolytes ([0309]).
Levi provides sensors in order to obtain further important parameters for treatment such as pressure and oxygen ([0309]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Keren and include the sensor of Levi in order to further measure and monitor additional parameters of the patient.
Regarding claim 15, Keren does not disclose at least one coating of heparin to facilitate thromboresistance and patency of the device and a coating of paclitaxel to modulate tissue/cellular response.
Levi discloses heart anchor devices relatively pertinent to problem posed by Applicant of communicating flow through the anchor. Levi teaches at least one coating of heparin to facilitate thromboresistance and patency of the device ([0193]).
Levi provides a heparin coating to minimize formation of clots ([0233]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Keren and include the coating of Levi in order to prevent formation of clots.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781